DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/14/2020 and 9/16/2020 was filed after the mailing date of the non-final rejection on 9/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1, 7-10, 16-19 and 21-24 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
The prior art, either individually or with reasonable combination, does not disclose the combination of limitations presented in the claimed invention. Specifically, the prior art does not disclose a method for detecting a position of a movable structure, wherein the movable structure is applicable to an electronic device, the electronic device comprises a body and a detection component, the movable structure is configured to move between a first position at which the movable structure is received in the body and a second position at which the movable structure extends out of the body, the detection component comprises at least one distance sensor disposed on the movable structure, the at least one distance sensor is configured to be received in the body when the movable structure is at the first position and to protrude beyond the body when the movable structure is at the second position, wherein the method comprises: 

 wherein determining the position of the movable structure relative to the body according to the detection signal value comprises: 
Page 2 of 11Appl. No. 16/179,392Attorney Docket No. 075559.20060 Office Action Response acquiring a database, the database comprising a plurality of preset signal values and a plurality of nominal positions having a one-to-one correspondence with the plurality of preset signal values; and querying the database with the detection signal value to acquire the position of movable structure relative to the body; 
wherein the method further comprises: 
controlling the movable structure to move to each nominal position; and 
acquiring a signal value outputted by the at least one distance sensor corresponding to the nominal position as the preset signal value corresponding to the nominal position; 
wherein the method further comprises at least one of following operations: associating the plurality of preset signal values with the plurality of nominal positions to generate a query table; and performing a fitting on the plurality of preset signal values and the plurality of nominal positions to generate a relation curve, as claimed.  While some of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole, because the claimed limitations extend beyond what is reasonably met by the prior art either alone or in combination.

Conclusion
                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANCIL LITTLEJOHN JR/
Examiner, Art Unit 2684


/QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684